In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00058-CV

MILLICENT EDWARDS, Appellant               §    On Appeal from the 352nd District
                                                Court
                                           §
                                                of Tarrant County (352-281484-15)
V.                                         §

                                           §    April 2, 2020

LYNN SMITH CHEVROLET, Appellee             §    Opinion by Chief Justice Sudderth



                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth_______________
                                         Chief Justice Bonnie Sudderth